As filed with the Securities and Exchange Commission on [date] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22917 Absolute Shares Trust (Exact name of registrant as specified in charter) Millington Securities, Inc. 331 Newman Springs Rd Suite 122 Red Bank, New Jersey 07701 (Address of principal executive offices) (Zip code) Don Schreiber, Jr. Millington Securities, Inc. 331 Newman Springs Rd Suite 122 Red Bank, New Jersey 07701 (Name and address of agent for service) (732) 842-4920 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: June 30, 2016 Item 1. Reports to Stockholders. ANNUAL REPORT June 30, 2016 W
